
	
		II
		110th CONGRESS
		2d Session
		S. 3032
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To increase the standard mileage rate for
		  use of an automobile for business, medical, and moving deduction purposes for
		  2008 and permanently increase such rate for charitable deduction purposes under
		  the Internal Revenue Code of 1986 and to temporarily increase the reimbursement
		  rate for use of an automobile by Federal employees.
	
	
		1.Short titleThis Act may be cited as the
			 Reimbursing Our American Drivers
			 (ROAD) Act of 2008.
		2.Temporary increase in
			 mileage rate deduction
			(a)Rate for
			 business, medical, and moving use of an automobileFor
			 purposes of sections 162(a), 213(d)(1)(B), and 217 of the Internal Revenue Code
			 of 1986, the standard mileage rate for use of an automobile shall be 70 cents
			 per mile for any use after December 31, 2007, and before January 1,
			 2009.
			(b)Rate for
			 charitable use of an automobileSection 170(i) of the Internal Revenue Code
			 of 1986 is amended by striking 14 cents and inserting 40
			 cents.
			3.Temporary increase in
			 reimbursement rate for use of an automobile for Federal employeesFor purposes of section 5704 of title 5,
			 United States Code, the standard mileage rate for use of an automobile for an
			 employee who is engaged on official business for the Government shall be 70
			 cents per mile for any use after December 31, 2007, and before January 1,
			 2009.
		
